Case 7:20-cr-00327-VB Document 32 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x A ~— POLS » Weer,
UNITED STATES OF AMERICA : a a
Vv. : ORDER
RAHMEL NASH; and : 20 CR 327 (VB)
FRANK DELORENZO, :

Defendants. :
‘ve Ae ek te et St ob et HE EH SNS gS So owe --X

 

The telephonic status conference in this matter currently scheduled for September
21, 2020, at 12:00 p.m., has been re-scheduled for September 21, 2020, at 11:00 a.m.

At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: September 15, 2020
White Plains, NY SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
